Citation Nr: 1207452	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  11-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Healthcare Network in
Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on July 6, 2010, at the Medical Center of South Arkansas (MCSA) in El Dorado, Arkansas.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984, January 2003 to June 2003, and from May 2007 to September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network (SCVAHCN), in Flowood, Mississippi.  In August 2011, the Veteran testified at a Travel Board hearing at the Little Rock, Arkansas, Regional Office (RO).  A transcript is of record.  At the hearing, he submitted additional evidence, consisting of July 8, 2010 records of treatment and transportation from Eldorado Fire and EMS (emergency medical services) and MCSA and July 9, 2010 records of VA treatment showing transfer to VA medical facility, with a waiver of RO initial consideration.

The Veteran's December 2010 VA Form 9, Appeal to Board of Veterans' Appeals, and his August 2011 hearing testimony reflect his contention that he passed out while waiting for treatment for complaints of chest pain (service connection is in effect for coronary artery disease, status post myocardial infarction, rated 100 percent) at the VA outpatient clinic on July 6, 2010 and he was transported to MCSA because the VA outpatient clinic could not handle his problem.  He further contends that he was transported to a VA hospital on July 7, 2010, when a VA facility was available.  Review of the record shows that the dates of the treatment described by the Veteran are July 8-9, 2010; inasmuch as the present appeal is limited to the cost of medical treatment provided on July 6, 2010, the Board does not have jurisdiction over a claim for the cost of medical treatment provided on July 8-9, 2010.  It is unclear whether VA has paid or reimbursed the cost of medical treatment provided on July 8-9, 2010, at MCSA; however, such separate and distinct claim pertaining to July 8-9, 2010, has been raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

FINDING OF FACT

The Veteran was treated at MCSA in El Dorado, Arkansas, on July 6, 2010, for a nonservice-connected condition which was not authorized prior to the Veteran undergoing that care and it was not in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized private medical services provided on July 6, 2010, at MCSA in El Dorado, Arkansas, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations include their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (governing appeals).  38 C.F.R. § 17.132. 

In a letter issued by VA in July 2010, prior to the initial adjudication of the claim, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  A decisional letter in July 2010, a November 2010 response from the SCVAHCN to the Veteran's request for reconsideration, and the November 2010 statement of the case notified him of the reasons and bases for denial and his appellate rights.

The pertinent and critical lay and clinical evidence relating to the matter on appeal is on file; the Veteran has not identified any additional information, not of record, which must be sought in accordance with the duty to assist.  Consequently, the Board finds that VA's duties to notify and assist are met. 

Factual Background

The Veteran contends that reimbursement is warranted for expenses incurred during his July 6, 2010 hospitalization at a private facility because this was an emergency and VA facilities were not available. 

A July 6, 2010, Emergency Room Registration Form shows that the Veteran's principal admitting diagnosis/reason for visit was left shoulder pain.  The Initial Assessment Form notes that his condition was "semi-urgent" and priority level 4.  His chief complaint was shoulder pain (no known injury) and he reported that he had experienced left shoulder pain for the past 2 days and had been taking hydrocodone for the pain without any relief.  The Nurse Documentation form notes that he rated left shoulder pain as 10 on a one-to-ten scale with ten as the worst pain ever, pain was improved or comfort was provided by perscription medication, he was given Demerol, his pain improved and he was discharged home.  The Physician Documentation form also notes that the Veteran reported a history of left shoulder pain for "several weeks" and that he was being seen at the VA.  Cardiovascular evaluation was negative for chest pain and dyspnea on exertion.  The clinical impression was arthralgia and the Veteran was discharged to home in stable and satisfactory condition.  The physician noted that the Veteran's case did not represent a certified medical emergency.  

[As noted above, the Veteran has testified and submitted medical evidence showing that, on July 8, 2010, he passed out while waiting for treatment at a VA facility, was transported for emergency treatment for chest pain at MCSA, and was transferred from MCSA to a VA facility on July 9, 2010.  However, the entirely separate issue of the cost of medical treatment provided on July 8-9, 2010 is not before the Board at this time.  That is, the decision on appeal of the SCVAHCN, the agency of original jurisdiction [AOJ] in this case, addressed the claim for benefits for care on July 6, 2010, only.  That limited matter was developed for appellate review.  In essence, the following sequence is required for the Board to have jurisdiction of an issue:  There must be a decision by the AOJ, the veteran must express timely disagreement with the decision, the VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011). ]

Legal Criteria and Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

Regarding the care he received at MCSA on July 6, 2010, the Veteran does not claim that he had (or sought) prior authorization from VA for the private medical treatment at issue, nor is there any indication in the record of any such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

On February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  Id.  However, in light of the basis of the denial below, these amendments are not applicable to this case.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

The record reflects that the Veteran's July 6, 2010 treatment at MCSA for left shoulder pain does not meet any of the eligibility criteria under 38 U.S.C.A. § 1728.  The July 6, 2010 treatment records note that the Veteran's case did not represent a certified medical emergency (he reported a two week history of left shoulder pain for which he was receiving treatment at VA), he is not service-connected for a left shoulder disability and does not have a total disability permanent in nature from service-connected disability (see rating decision dated February 25, 2011; future examination in October 2013 for currently 100 percent service-connected coronary artery disease, status post myocardial infarction - that is, not permanent and total), the July 6, 2010 treatment was not necessary to treat a nonservice-connected disability that was associated with and aggravating a service-connected disability, and it is not shown that VA or other Federal facilities were not feasibly available to treat his left shoulder complaints on July 6, 2010.  

As all of the above-listed requirements must be met to establish entitlement to reimbursement under 38 U.S.C.A. § 1728, and as none of the requirements is met, entitlement to reimbursement for the July 6, 2010 medical expenses under 38 U.S.C.A. § 1728 must be denied. 

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. §  1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

One of the requirements for establishing entitlement under 38 U.S.C.A. § 1725 is that the treatment was for a medical emergency.  As noted above, although the July 6, 2010 treatment records note that the Veteran rated left shoulder pain as 10 on a one-to-ten scale with ten as the worst pain ever, the physician noted that the Veteran's case did not represent a certified medical emergency.  The Veteran reported a two week history of left shoulder pain for which he was being treated by VA, he reported no chest complaints and cardiovascular evaluation was negative.  Thus, there is no indication that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his left shoulder complaints (which had been ongoing for two weeks) would have been hazardous to life or health.  Given that this necessary precondition for reimbursement or payment under 38 U.S.C.A. § 1725 is not met, there is no need to address whether all other requirements for such reimbursement are met.  However, it is also noteworthy that it is not shown that VA facilities were not feasibly available for the Veteran's complaints of left shoulder pain (these records note that he was already being seen at a VA facility for such complaints).  There is nothing of record to suggest that an attempt to use VA facilities prior to going to MCSA would not have been considered reasonable by a prudent layperson.  

As all of the above-listed requirements must be met to establish entitlement to reimbursement under 38 U.S.C.A. § 1725, and as not all of the requirements have been met, entitlement to reimbursement for the July 6, 2010 treatment at MCSA for left shoulder pain under 38 U.S.C.A. § 1725 must be denied.


While the Board empathizes with the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Millennium Act was passed by Congress, and Congress has required that the claimant receive emergent treatment as part of the requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  As the July 6, 2010 treatment at MCSA for left shoulder pain was non-emergent and not for a service-connected disorder the claim must be denied.


ORDER

Entitlement to reimbursement for the cost of medical treatment provided on July 6, 2010, at the Medical Center of South Arkansas in El Dorado, Arkansas, is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


